PER CURIAM.
The appellant, Femi Adoye, appeals his dual convictions for grand theft, a third-degree felony under section 812.014(2)(d), Florida Statutes (2015), and dealing in stolen property, a second-degree felony under section 812.019(1), Florida Statutes (2015). The appellant argues his dual convictions violate double jeopardy because both offenses. were committed during a single, ongoing scheme. See § 812.025, Fla. Stat. (2015). The State concedes this error. We reverse and remand to vacate the lesser grand theft, conviction. See Blackmon v. State, 121 So.3d 535, 548 (Fla. 2013); Jack*888son v. State, 197 So.3d 649 (Fla. 1st DCA 2016).
REVERSED AND REMANDED.
ROBERTS, OSTERHAUS and M.K. THOMAS, JJ., CONCUR.